 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KERRY BOULTON, et al.,                            No. 2:15-cv-2384 MCE AC
12                       Plaintiffs,
13           v.                                         ORDER
14    U.S. TAX LIEN ASSOCIATION, LLC, et
      al.,
15
                         Defendants.
16

17          On November 27, 2018, the court directed plaintiff’s counsel Brian S. Carter to pay three

18   sanctions awards to defendants no later than December 7, 2018. ECF No. 74. Specifically, Mr.

19   Carter was ordered to pay past-due sanctions in the total amount of $17,830 – $7,450 awarded on

20   August 10, 2018 (ECF No. 55) and $10,380 awarded on October 12, 2018 (ECF No. 71) – plus an

21   additional $3,937.50 in fees as new sanctions related to defendants’ motion for terminating

22   sanctions. Id. at 14-15. All sanctions were ordered to be paid by counsel personally and not

23   charged to his clients. Mr. Carter was ordered to file a declaration attesting that the sanctions had

24   been paid out of his own funds and not charged to his clients. Id.

25          Although the district judge has not yet ruled on the recommendation that terminating

26   sanctions be granted, the order for payment of monetary sanctions is independent of that

27   recommendation and not contingent on its adoption. Mr. Carter was warned that failure to remit

28   the sums by the deadline may result in a report to the State Bar of California. Id. at 15. The
                                                        1
 1   deadline has passed, and Mr. Carter has not filed the required declaration. Nor have defendants
 2   filed a notice of his compliance.
 3          IT IS THEREFORE ORDERED that the Clerk of the Court is directed to send copies of
 4   this order and of the order filed on November 27, 2018, to the State Bar of California.
 5   DATED: December 11, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
